Case 7:21-cv-00610-PMH Document 11-2 Filed 05/10/21 Page 1 of 3




       Exhibit 1
Case 7:21-cv-00610-PMH Document 11-2 Filed 05/10/21 Page 2 of 3
      Case 7:21-cv-00610-PMH Document 11-2 Filed 05/10/21 Page 3 of 3




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                       Robert G Lian, Jr.
         was duly qualified and admitted on April 3, 1995 as an attorney and counselor entitled to
                   practice before this Court; and is, on the date indicated below, a(n)
                              ACTIVE member in good standing of this Bar.




                                                                            In Testimony Whereof,
                                                                        I have hereunto subscribed my
                                                                        name and affixed the seal of this
                                                                             Court at the City of
                                                                        Washington, D.C., on April 16,
                                                                                     2021.




                                                                              JULIO A. CASTILLO
                                                                                Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
